           Case 2:21-cv-00368-RDP Document 1 Filed 03/10/21 Page 1 of 6                  FILED
                                                                                2021 Mar-10 PM 01:44
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JOSEPH SCHILLECI, JR.,                )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )         CIVIL ACTION NUMBER:
                                      )         JURY TRIAL DEMANDED
EQUIFAX INFORMATION                   )
SERVICES, LLC;                        )
                                      )
      Defendants.                     )


                                  COMPLAINT


      COMES NOW the Plaintiff, Joseph Schilleci, Jr., by and through his

undersigned counsel, and for his complaint against the Defendants states as

follows:

                         PRELIMINARY STATEMENT

      This is an action for actual, statutory and punitive damages, costs and

attorneys’ fees brought pursuant to the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §1681, et seq.

                         JURISDICTION AND VENUE

      This Court has jurisdiction over this matter pursuant to 15 U.S.C. §1681p,


                                          -1-
           Case 2:21-cv-00368-RDP Document 1 Filed 03/10/21 Page 2 of 6




and 28 U.S.C. §1331. Venue is proper in this judicial district pursuant to 28 U.S.C.

§1391 (b).

                        STATEMENT OF THE PARTIES

      1.      Plaintiff, Joseph Schilleci, Jr., is over the age of nineteen (19) years

              and is a resident of the city of Pelham in Shelby County, Alabama.

      2.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C.

              §1681a(c).

      3.      Equifax Information Services, LLC (hereinafter “Equifax”) is a

              Georgia Corporation with a principal place of business in the state of

              Georgia. Equifax does and has at all pertinent times relevant herein

              done business in this district.

      4.      Equifax is a nationwide consumer reporting agency as that term is

              defined by 15 U.S.C. §1681a(f).

      5.      Upon information and belief, Defendant is regularly engaged in the

              business of assembling, evaluating and disbursing information

              concerning consumers, such as Plaintiff, for the purpose of furnishing

              consumer reports as defined in 15 U.S.C. §1681a(f) to third parties.

      6.      Upon information and belief Defendant disburses consumer reports to

              third parties for monetary compensation.

                                           -2-
     Case 2:21-cv-00368-RDP Document 1 Filed 03/10/21 Page 3 of 6




7.      All events herein occurred in this judicial district.

                       STATEMENT OF FACTS

                               Background

8.      On November 16, 2011, Plaintiff’s father, Joseph Schilleci, Sr.,

        passed away.

9.      In March or April 2020, Plaintiff’s wife’s vehicle lease was expiring.

        As a result, Plaintiff went to Town & Country Ford to trade-in and

        purchase vehicles for himself and his wife. Plaintiff’s loan

        applications were denied and ultimately both vehicles had to be put in

        his wife’s name only for financing.

10.     In April or May 2020, Plaintiff went to pay his Home Depot/Citibank

        credit card online but could not because the account apparently had

        been closed. Plaintiff knew this was not correct as he had a balance

        on the account and was current on all of his payments. He contacted

        Home Depot/Citibank and was told to submit an online error report.

11.     On May 1, 2020, Plaintiff, concerned about his loss of credit, pulled

        his Equifax credit report. To his surprise, he was listed as

        “Deceased” in a trade line reported by Lending Club, one of the

        creditors on his report.

                                     -3-
  Case 2:21-cv-00368-RDP Document 1 Filed 03/10/21 Page 4 of 6




12.   Plaintiff is not deceased.

13.   The May 1, 2020 Equifax credit report also listed as an address

      belonging to the Plaintiff 301 Mills Way Pelham, AL 35124. This

      address was Plaintiff’s father’s address and is not associated with

      Plaintiff.

14.   Plaintiff received a letter addressed to Estate of Joseph Schilleci and

      sent to Plaintiff’s home address dated July 22, 2020 from Ascension

      Point, a debt collector, seeking to contact the person in charge of the

      financial affairs of the Estate of Joseph Schilleci.

15.   Plaintiff contacted Ascension Point and was informed that they were

      attempting to collect a debt owed to Citibank.

16.   Plaintiff is a practicing attorney who is an equity partner at his law

      firm. Plaintiff’s law firm. Plaintiff and his law partner applied for a

      PPP loan on behalf of their law firm as a result of the Coronavirus

      Pandemic.

17.   On February 6, 2021, Plaintiff was notified that his law firm’s PPP

      loan application was denied. The stated reason was that “Applicant

      Potentially Deceased.”




                                   -4-
  Case 2:21-cv-00368-RDP Document 1 Filed 03/10/21 Page 5 of 6




                        CAUSES OF ACTION

                    COUNT ONE
  VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,
                15 U.S.C. § 1681 et seq.

18.   Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to

      follow reasonable procedures to assure maximum possible accuracy

      in the preparation of the credit report and credit files it publishes and

      maintains concerning the Plaintiff.

19.   As a result of this wrongful conduct, action and inaction of Equifax,

      the Plaintiff suffered damage including, but not limited to, loss of

      credit, loss of the ability to purchase and benefit from credit as well as

      physical, mental and emotional pain, anguish, humiliation and

      embarrassment.

20.   Equifax’s conduct was willful, rendering it liable for punitive damages

      in an amount to be determined by a jury pursuant to 15 U.S.C. § 1681n.

      In the alternative, Equifax was negligent, entitling the Plaintiff to

      recover under 15 U.S.C. § 1681o.

21.   The Plaintiff is entitled to recover costs and attorney’s fees from Equifax

      in an amount to be determined by the Court pursuant to 15 U.S.C. §

      1681n and/or § 1681o.

                                    -5-
         Case 2:21-cv-00368-RDP Document 1 Filed 03/10/21 Page 6 of 6




      WHEREFORE, PREMISES CONSIDERED, Plaintiff claims damages of

the Defendant in statutory, compensatory and punitive damages, plus interest, costs,

reasonable attorney’s fees and any such other and further relief as this Court deems

proper and/or necessary.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.


                                        /s/ W. Whitney Seals
                                        W. WHITNEY SEALS,
                                        Attorney for Plaintiff


OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
FACSIMILE: (205) 323-3906
filings@cochrunseals.com

PLAINTIFF’S ADDRESS:
Joseph Schilleci, Jr.
127 Victory Trail
Pelham, AL 35124

PLEASE SERVE THE DEFENDANT BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESS:

EQUIFAX INFORMATION SERVICES, LLC
c/o Corporation Service Company, Inc.
641 South Lawrence St.
Montgomery, AL 36104

                                          -6-
